— In an action to remove defendants Robert Belsky and Herbert Herling as directors of the Quantachrome Corporation and to bar them from holding the offices of director, plaintiff appeals from an order of the Supreme Court, Nassau County (Wager, J.), dated January 27, 1984, which granted defendants’ motion for an order pursuant to CPLR 7503 staying the within action and directing that the matter proceed to arbitration.
Order affirmed, with costs.
Special Term was correct in deciding that under the broad arbitration provision in the shareholder’s agreement, the matters raised in plaintiff’s complaint, viz., the attendance and performance of defendant directors Robert Belsky and Herbert Herling, were properly the subject of arbitration (see, Matter of Freedman [Padover], 75 AD2d 807, appeal denied in part and dismissed in part 50 NY2d 803, appeal denied 50 NY2d 926). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.